n uteru ac acwue eau gyyoganu4d aug uniform issue list etp fat legend individual a company b ira x amount c account d dear i this is in response to correspondence dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penaity of perjury in support of the ruling requested your husband individual a died on july individual a maintained an individual_retirement_arrangement ira ira x with company b you were the surviving_spouse and were named as beneficiary of ira x your date of birth was date in a letter dated date addressed to individual a deceased company b requested that current account information regarding ira x be provided to them the letter stated that if any information was incorrect corrections should be made on an enclosed form and returned to company b company b would then confirm the - changes and mail an annual verification of the information you received this request from company b on or about date on the investor profile for individual n i page 9u48 ruvuddeo in the personal information section you changed all information related to a section you crossed out his name and wrote deceased name ira individual a to information describing yourself such as date of birth you mailed this your intent in changing the account information to company b on december information was to effect a distribution of individual a’s ira x account balance and its subsequent rollover into an ira created by company b on your behalf as surviving_spouse and beneficiary funds to go to your instead of a rollover to an ira created for you company b transferred the total account balance of ira x amount c into account d account d is a non-ira account established in your name as executor of the estate of individual a this distribution from ira x and subsequent transfer to account d occurred during novembe the establishment of account d no amounts have been withdrawn or used for any purposes since when you received form 1099-r from company b which indicated a distribution from ira x of amount c you gave this form to your accountant for the preparation of your income_tax return your accountant prepared yourllax return and indicated that the ira x distribution was rolled over to a qualified_plan in the fall of jj your accountant asked you to forward documentation of income and expenses for the estate of individual a so that he could prepare and file the income_tax return for the estate of individual a over the ira x distribution into an ira established for you which was your intent you immediately contacted company b by telephone fax and letter and advised it that the account should be an ira in your name company b refused to change the title of the account which it maintained at that time you noticed that company b did not roll based on the facts and representations you request the following rulings the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution from ira x to the extent that said ira assets do not contain a required_minimum_distribution with respect to individual a for the year of his death in the calendar_year any required_minimum_distribution from ira x with respect to individual a for the year of his death plus earnings thereon may not be rolled over sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- 2vuua 0u48 i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred final income_tax regulations under sec_401 of the code were published in the federal_register on date see federal_register the preamble to the final regulations provides in relevant part that a surviving_spouse who is the beneficiary of a deceased ira holder may elect to treat the deceased’s ira as his or her own ira at any time after the death of the deceased as long as the minimum_required_distribution for the year of death is taken in the same vein if a surviving_spouse beneficiary chooses to roll over the ira of his or her deceased spouse into an ira in his or her name he or she may not roll over the required_distribution for the year of death quun40u4h page sec_1_408-8 of the final regulations q a-5 a provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an in order to make this election the spouse individual's ira as the spouse's own ira must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira consistent with the language of the preamble q a-5 a further provides that the election can be made only after the required_distribution for the year of death computed with respect to the deceased’s ira is taken your intent was to roll over the account balance in ira x to an ira established in your name at company b to this end on the investor profile for individual a section of correspondence you received from company b requesting corrected account information you crossed out individual a’s name and wrote deceased funds to in the personal information section of that letter you changed go to your name ira all information related to individual a to information describing yourself you mailed this information to company b on december your intent in changing the account information was to effect a distribution of individual a’s ira x account balance and its subsequent rollover into an ira created by company spouse when your accountant prepared you x distribution was rolled over to a qualified_plan you thought that you had accomplished a rollover to an ira and you believed that the notations on the company b forms were sufficient to convey said intent to company b you subsequently discovered that such a rollover was not made and that amount c was distributed from ira x and placed into account d a non-ira account since the establishment of account d no amounts have been withdrawn or used for any purposes b on your behalf as surviving tax_return he indicated that the ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c less amounts described below you are granted a period of days from the issuance of this ruling letter to contribute amount c less amounts described below into a rollover ira set up and maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contribution of amount c in your ira will be considered a rollover_contribution within the meaning of sec_408 of the code furthermore with respect to your ruling requests in accordance with the language from the preamble to and section of the final regulations cited above this letter_ruling does not authorize the rollover into an ira set up and maintained in your name of the code sec_401 minimum_required_distribution for the year of individual a’s death and earnings thereon no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page ua40u48 pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact not a toll free number please address all correspondence to _d at sincerely yours pense v slow employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
